Citation Nr: 0918570	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  03-03 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for emphysema.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The Veteran had active duty Navy service from June 1965 to 
June 1968 and active duty Army service from October 1969 to 
March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue of entitlement to service connection for residuals 
of a low back injury was before the Board in March 2004 when 
it was remanded for additional evidentiary development.  
Service connection for emphysema was denied at that time, on 
the basis that new and material evidence had not been 
received to reopen a previous final denial of the claim.  The 
Veteran appealed the emphysema claim to the United States 
Court of Appeals for Veterans Claims (Court).  By order dated 
in November 2005, the Court granted a Joint Motion for Remand 
filed by the parties and vacated that portion of the Board's 
March 2004 decision which determined that new and material 
evidence had not been received to reopen the claim of 
entitlement to service connection for emphysema, remanding it 
back to the Board.  The issue of entitlement to service 
connection for emphysema was before the Board in February 
2007, when it was remanded to cure a procedural defect.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The Veteran has claimed entitlement to service connection for 
residuals of a back injury.  In March 2004, the Board 
remanded the issue in order to afford the Veteran a VA 
examination to determine the current nature and likely 
etiology of the claimed back disability.  The remand 
instructions specifically provided that a rationale to 
support the etiology opinion, whether favorable or not, 
should be set forth.  

A VA spine examination was conducted in September 2008.  The 
diagnoses from the examination were remote history of blunt 
trauma to the lumbar spine, lumbar sacral strain and low back 
pain secondary to lumbar sacral strain.  The examiner wrote 
that, based on patient interview, review of the claims file, 
physical examination, radiographic evidence and goniometry 
measurement, it was his opinion that the Veteran's current 
lumbar-sacral strain is not as least likely as not due to or 
caused by his service-connected back injury.  The Board finds 
this opinion is not in compliance with the Board's March 2004 
remand instructions.  The examiner did not provide any 
rationale to support his opinion that the current back 
disability was not etiologically linked to the Veteran's 
active duty service.  In the case of Stegall v. West, 11 Vet. 
App. 268 (1998), the Court held that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that 
case are precedent to be followed in all cases presently in 
remand status.  Id.  

A rationale to support the opinion is required in order to 
allow the Board to accurately review the information.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the 
articulated reasoning enables the Board to conclude that a 
medical expert has applied valid medical analysis to the 
significant facts of the particular case in order to reach 
the conclusion submitted in the medical opinion).  Thus, a 
medical opinion must support its conclusion with an analysis 
the Board can consider and weigh against other evidence in 
the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007).

The Veteran has also claimed entitlement to service 
connection for emphysema.  The VA Adjudication Procedure 
Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C 
(Manual), provides information concerning claims for service 
connection for disabilities purportedly resulting from 
asbestos exposure.  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether:  (1) service 
records demonstrate the veteran 


was exposed to asbestos during service; (2) development has 
been accomplished sufficient to determine whether the veteran 
was exposed to asbestos either before or after service; and 
(3) a relationship exists between exposure to asbestos and 
the claimed disease in light of the latency and exposure 
factors.  Id. at Subsection (h).  See also VAOPGCPREC 4-2000; 
65 Fed. Reg. 33,422 (2000).  

Service connection for asbestosis (but not emphysema) was 
denied by the RO in August 1999.  In connection with that 
claim, the Veteran reported that he was exposed to asbestos 
while working in an engine room.  The Veteran's DD Form 214 
indicates that his rating while in the Navy was machinist 
mate which is indicated to be related to a marine mechanic in 
civilian jobs.  The development procedures set out under M21-
1MR have not been accomplished with regard to the emphysema 
claim.  The Board finds that there is sufficient evidence of 
record for the RO to comply with the asbestos development 
procedures set forth in the Manual.  In the event that it is 
determined that the Veteran has a documented history of 
probable asbestos exposure during service, the Veteran should 
be afforded a VA examination.  The examiner should opine if 
the Veteran currently has a respiratory disability which is 
attributable to service to include probable asbestos exposure 
during service. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the development set out 
in M21-1MR, Part IV, Subpart ii, Chapter 
2, Section C regarding alleged asbestos 
exposure has been conducted to the extent 
possible.  If it is established that the 
Veteran had asbestos exposure during 
active duty, schedule him for a VA 
examination by a suitably qualified 
health care professional to determine if 
it is at least as likely as not (50 
percent or greater likelihood) that any 
currently existing lung disorder is 
etiologically linked to the asbestos 
exposure during active duty.  A complete 
rationale for all opinions must be 
provided.  

2.  Send the claims file back to the 
examiner who conducted the September 2008 
VA spine examination and request that he 
provide a rationale to support his 
opinion that the Veteran's current back 
disability is not etiologically linked to 
his active duty service.  If the examiner 
who conducted the September 2008 VA 
examination is not available, schedule 
the veteran for a VA spine examination by 
a suitably qualified health care 
professional in order that an opinion can 
be obtained as to whether there is any 
link between any currently diagnosed back 
disorder including, but not limited to, 
degenerative joint disease of the lumbar 
spine, and the events in military 
service.  The examiner must conduct a 
thorough review of pertinent documents in 
the record, obtain a detailed history of 
symptoms from the veteran, and conduct 
any special testing necessary.  Rationale 
to support such opinion, whether 
favorable or not, must be set forth.

3.  Thereafter, readjudicate the issues 
of entitlement to service connection for 
residuals of a back injury and for 
emphysema.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the last 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned 
to the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

